 



Exhibit 10.33

FIRST AMENDMENT TO TRANSITION AGREEMENT

          THIS AMENDMENT (the “Amendment”) is made as of this 5th day of
February, 2003 to that certain Transition Agreement dated as of October 9, 2003
(the “Transition Agreement”) by and between FSI INTERNATIONAL, INC. (“FSI”), a
corporation organized and existing under the laws of the state of Minnesota and
METRON TECHNOLOGY N.V., a company organized as a Naamloze Vennootschap under the
laws of the Netherlands (“Metron”).

          In consideration of the actions contemplated by the Transition
Agreement and in consideration of the mutual agreements set forth herein, the
parties hereby agree that the Transition Agreement shall be amended as follows:

          1.     In the third line of Section 5.1(c), the word “not” is hereby
deleted, such that first sentence of Section 5.1(c) shall read as follows:



  “In the event that any Product Pre-Closing Account Receivable is more than
sixty (60) days outstanding on the Closing Date or becomes more than sixty
(60) days outstanding at any time after the Closing Date and the reason for
non-payment by the customer is the result of any dispute with a customer
stemming from a failure of the relevant Product or any deficiency in respect of
any post-Closing services assumed and rendered by FSI or its Affiliates in
accordance with this Agreement, FSI shall, in exchange for Metron’s assignment
of such Pre-Closing Account Receivable to FSI, pay Metron in full for the amount
outstanding under such Pre-Closing Account Receivable and, upon such assignment,
shall assume responsibility for all collection activities for such Pre-Closing
Account Receivable.”

          2.     Except as expressly modified by the terms of this Amendment,
the terms and conditions of the Transition Agreement and its respective exhibits
and schedules shall remain in full force and effect.

IN WITNESS WHEREOF, each party has executed this Amendment by its duly
authorized officers as of the day and year first above written.

              FSI INTERNATIONAL, INC.   METRON TECHNOLOGY N.V.               By:
  /s/Benno G. Sand


--------------------------------------------------------------------------------

  By:   /s/Ed Segal


--------------------------------------------------------------------------------

Name:
Title:   Benno G. Sand
Executive Vice President,
Business Development   Name:
Title:   Ed Segal
Chief Executive Officer

58